     Case: 3:19-cv-50027 Document #: 35 Filed: 06/10/20 Page 1 of 20 PageID #:1501




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

Krista B.,                                     )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )       No. 19 CV 50027
                                               )       Magistrate Judge Iain D. Johnston
Andrew Saul,                                   )
Commissioner of Social Security,               )
                                               )
        Defendant.                             )



                          MEMORANDUM OPINION AND ORDER

        This is a long-running Social Security disability benefits case with two ALJ decisions

now on record and with the finish line unfortunately still not in sight. Plaintiff alleges she is

disabled based on mental health impairments and fibromyalgia.

        To recap, plaintiff filed a Title II application in 2014. An administrative law judge

(“ALJ”) held a hearing in 2016 and, a month later, issued a 12-page decision finding plaintiff not

disabled. A key rationale was that plaintiff’s problems (e.g. trouble concentrating for sustained

periods) were mainly caused by her drawn-out divorce proceedings. We will label this the

“divorce theory” as a shorthand (the ALJ never described it precisely this way) because it will be

discussed in some detail below. Plaintiff eventually appealed the ALJ’s first decision to this

Court, but the parties agreed to a voluntary remand before briefing was completed. On remand,

the same ALJ conducted a second administrative hearing in the fall of 2018 and then, two weeks

later, issued a 30-page decision finding plaintiff not disabled. Although the decision grew

considerably in length, it contained the same basic rationales.




                                                   1
    Case: 3:19-cv-50027 Document #: 35 Filed: 06/10/20 Page 2 of 20 PageID #:1502




        Plaintiff’s main argument for a remand is that the ALJ erred in rejecting multiple

opinions from Dr. Marianne Geiger, a psychiatrist who treated plaintiff over a 17-year period.

Based on this and other arguments, the Court finds that the case must be remanded.

                                              BACKGROUND

        Plaintiff was born in 1972. In 2001, she began treating with Dr. Geiger whom she saw up

until the time of the hearing, with some treatment gaps, one of which was a several-year period

roughly from 2010 to 2013. Neither the parties, nor the ALJ, have included a summary setting

forth the precise frequency of plaintiff’s visits with Dr. Geiger. It appears to be in the range of

once a month to once every two to three months. Dr. Geiger’s role was medication management.

Although her notes summarize some discussions with plaintiff about her life problems, Dr.

Geiger was not engaging in traditional therapy sessions. This role was played, for some of this

time period, by Jan Benedict, a social worker therapist working with Dr. Geiger. 1

        On October 20, 2014, plaintiff was examined by psychologist Julie Harris who prepared a

report in which she diagnosed plaintiff with major depressive disorder. R. 338. She noted in the

report that plaintiff had been separated for ten months from her husband and was living with her

parents; that she worked for a company from 1999 to 2006 but was terminated for post-partum

depression; and that she had “recently worked as a dental assistant for about four months, and

she reported crying frequently on the job and they had suggested she leave and come back when

she is well.” R. 336-37. The report also contained the following statement which arguably is

germane to the ALJ’s divorce theory:

        The claimant reported having depression off and on since the mid to late 1990s.
        She reported an onset of another bout of depression last November. She struggled


1
 The administrative record contains multiple exhibits containing Dr. Geiger’s and Ms. Benedict’s treatment notes.
See Ex. 5F (130 pages); Ex. 8F (52 pages); Ex. 13F (47 pages); Ex. 18F (16 pages); Ex. 22F (16 pages); Ex. 26F (10
pages).

                                                        2
   Case: 3:19-cv-50027 Document #: 35 Filed: 06/10/20 Page 3 of 20 PageID #:1503




       to communicate exactly what the cause of this was, but she denied that it is
       specifically related to her current life stressors.

R. 337. The Court will discuss this statement below. In a separate medical source statement, Dr.

Harris opined that plaintiff had no limitations in any area of functioning. R. 340-41.

       The first administrative hearing was held in March 2016. No medical expert testified. The

ALJ began the questioning by asking the “freeform” (ALJ’s word) question why plaintiff could

not work. Plaintiff stated that she had a “very hard time with like everyday tasks, just trying to

get through the everyday, just stuff you do at home.” R. 40. She stated that she sometimes would

have a good day, but it would be followed by “many bad days.” R. 41. The ALJ’s second

question was about the divorce theory. The following exchange took place:

                Q Ms. [B], one of the things I noticed reading through the records with
       Dr. Geiger as well as the therapist, is that you know, a prevailing theme you know
       in all the treatment notes was, the difficulty you were having going through first a
       separation, then divorce with your husband, and the impact that was having on
       raising your son and these things are probably sometimes very difficult to
       separate, but I’m interested in your perspective on you know, since your new
       alleged onset date of 2013, how much of what you’ve been dealing with in terms
       of major depression relates to the situation that you were going through at the
       time in terms of separating from and divorcing from your husband and how much
       of it relates to a mal-condition that’s there irrespective of that? Do you know what
       I mean by that?

               A Are you asking me like the difference between like necessarily my
       illness versus going through a divorce, is that what you’re kind of—

              Q Yes, and I guess a simple way to put it is, how much of your
       depression was related to the situation that you were going through as opposed to
       a condition that would be there regardless of that situation in your life?

               A I don’t think that the divorce itself has the impact on my mental
       condition I think as many would think. I think getting out of the situation that I
       was in, has helped. I don’t know if that makes sense, but getting away from an—a
       bad environment it’s been to me more of a good thing. I don’t know if that makes
       sense but—

             Q Is—are things all resolved now in your divorce in terms of a parenting
       agreement or is it still ongoing and—

                                                 3
   Case: 3:19-cv-50027 Document #: 35 Filed: 06/10/20 Page 4 of 20 PageID #:1504




              A The divorce is still going, the parenting agreement, that’s all been
       signed and done for almost two years. [S]o, that’s you know, the main thing was
       to make sure that everything stayed okay for our son.

R. 41-42. This colloquy will also be discussed blow.

       After asking these two questions, the ALJ turned the questioning over to plaintiff’s

counsel who explored various topics. Plaintiff testified that she and her then ten-year-old son had

been living with her parents for two and a half years while she was separated from her husband.

She lost 60 pounds in an effort to improve her health. Counsel then asked about plaintiff taking

online college classes at Southwest Tech College. Plaintiff testified that she was studying

“Cancer Information Management” and stated that she had to drop one class because she

“couldn’t keep up” with the readings. R. 45. But she got As and a B in her other classes. She

described her workload for these courses as follows: “Probably maybe like six hours a day

maybe, give or take, or like maybe one day I would have a really, really good day and I can do

something and then for like two or three days it’s impossible to read, concentrate.” Id. Her

schedule was flexible in that she was given a couple weeks to complete assignments.

       Plaintiff testified that took her son to school and picked him up but didn’t like going out

in the public. She had panic episodes where it took “anywhere from an hour to the rest of the day

until [she] can figure out a way either to calm [herself] down or the situation goes away.” R. 53.

She was taking Zoloft, Wellbutrin, Gabapentin, and Lorazepam, all of which were prescribed by

Dr. Geiger. She had problems concentrating and staying on task. Her mother and father came

over to help “quite a few times during the week.” R. 54. She slept two to four hours a night,

which caused a “very vicious cycle” where she could not function during the day because of the

lack of sleep and then she would get anxious because she couldn’t get things done. R. 56.




                                                 4
      Case: 3:19-cv-50027 Document #: 35 Filed: 06/10/20 Page 5 of 20 PageID #:1505




         On April 27, 2016, the ALJ issued a written decision finding that plaintiff could do the

full range of work with some limitations to address her psychological problems. The decision

rested on several rationales, including that plaintiff’s mental health treatment had been

“generally successful” in controlling her symptoms (as evidenced by, among other things, no

hospitalizations); that her depression over the last few years “was related more to her situation in

separating and divorcing her husband”; that she was able to take college classes online and

hoped to go back to work someday; that she was able to do daily activities such as getting her

son ready for school, packing his lunch, and then returning home to do a load of laundry. R. 22-

23.

         As for the medical opinions, the ALJ rejected Dr. Geiger’s opinions, which consisted at

this time of two RFC mental health questionnaires (Exs. 9F and 14F). The ALJ noted two main

reasons. First, the ALJ observed that the second questionnaire from March 2016 was “simply” a

photocopy of the first questionnaire from May 2015, which Dr. Geiger had merely re-signed.

The ALJ believed that, even if there was no change in plaintiff’s condition in this 10-month

period, Dr. Geiger should have explained why there was a “lack of response to treatment” during

this period. R. 23. Second, the ALJ found Dr. Geiger’s statement that plaintiff had four or more

episodes of decompensation was “not worthy of great consideration” when “there were no

hospitalizations.” R. 23-24.

         On August 16, 2016, after the ALJ’s ruling, Dr. Geiger submitted a two-page letter

responding to the ALJ’s criticisms of her opinions. Ex. 15F (“I am writing this letter to provide

additional detail that may not have been obvious in the review of her medical records.”). Dr.

Geiger commented on, among other things, the divorce theory, the lack of hospitalizations, the

type of treatments being tried, and the fact that there were some normal findings in the record.



                                                  5
   Case: 3:19-cv-50027 Document #: 35 Filed: 06/10/20 Page 6 of 20 PageID #:1506




       As noted above, plaintiff eventually appealed the ALJ’s decision to this Court. Case No.

17-50190. In her opening brief, she plaintiff raised some of the same arguments she is now

raising, including arguments criticizing the ALJ’s rejection of Dr. Geiger’s opinions and

arguments about inadequate attention given to plaintiff’s inability to sustain concentration. See

Dkt. #14. Before the Government filed a response brief, the parties agreed to a remand, and this

Court issued no ruling on the merits. See Dkt. #21.

       On remand, the Administration obtained a second consultative exam. On October 20,

2017, psychologist Peter Thomas examined plaintiff and prepared a report. Ex. 23F. He

diagnosed her with persistent depressive disorder. He noted that she had a “very sporadic” work

history and was an only child who relied “upon her parents for much her care of her home and

self.” R. 1269. He concluded that her communication and intellectual abilities were adequate,

although she was “only able to recall 5 digits forward and 3 digits backwards,” thus suggesting

“she may experience some difficulties with concentration.” Id.

       On September 13, 2018, the second hearing was held before the same ALJ. Again, no

medical expert testified. Plaintiff testified about some of the same issues as she did in the first

hearing. She testified that she had “a lot of ups and downs” since 2000. R. 856. She described

how she had some problems getting along with coworkers and would get “agitated and

emotional” with supervisors. R. 857. Her biggest hurdle was “doing the same thing over and

over” because she would get bored and lose concentration. R. 858.

       On September 26, 2018, the ALJ issued a 30-page decision finding plaintiff not disabled.

The much longer opinion (30 pages versus 12) might suggest there was more analysis or new

rationales. However, for the most part, they are the same. The extended length is mostly a mirage

due to the ALJ’s somewhat hard-to-follow decision to bifurcate the case into two time periods



                                                  6
     Case: 3:19-cv-50027 Document #: 35 Filed: 06/10/20 Page 7 of 20 PageID #:1507




tied to the date last insured of March 31, 2016 and the filing of a separate Title XVI application.

In short, the ALJ basically repeated the same analysis twice based on the claim that plaintiff’s

physical impairments worsened somewhat after this date, thus justifying an RFC limited to light

work rather than full work. The Court finds this double analysis confusing because it is not clear

that plaintiff’s medical condition really changed in a material way. In any event, because none of

the arguments here turn on the bifurcation aspect of the decision, we will not further discuss it.

                                                   DISCUSSION

         Plaintiff raises the following main arguments for a remand: (1) the ALJ erred in rejecting

Dr. Geiger’s opinions; (2) the AJL erred in rejecting evidence of crying; and (3) the ALJ

rendered an improper symptom determination (sometimes referred to as the “credibility

determination”); and (4) the ALJ erred in evaluating Listing 12.04. Interspersed within these

arguments are recurring sub-arguments. After considering these arguments, the Court agrees that

a remand is warranted. However, the Court will not discuss these arguments using exactly the

same organizational scheme offered by plaintiff.

I.       The Divorce Theory.

         Plaintiff did not include a separate stand-alone argument for this issue, although she

clearly complained about it, but the Court believes it deserves its own heading. This theory

(occasionally described under the broader label “social stressors”) was a prominent and sweeping

rationale. The ALJ immediately latched on to it. At the first hearing, the ALJ described it as the

“prevailing” theme emerging from the record. R. 41. It was cited repeatedly in both decisions to

rebut contrary lines of evidence. 2 The implicit assumption underlying this theory is that

plaintiff’s condition would improve once she got past the divorce.


2
 See, e.g., R. 890 (“there were clear social stressors affecting the claimant’s functioning at this time”); R. 903 (“still
dealing with traumatic stuff related to divorce and her moods were up and down”); id. (“she continued to report

                                                            7
   Case: 3:19-cv-50027 Document #: 35 Filed: 06/10/20 Page 8 of 20 PageID #:1508




         As noted above, one possible source for this theory was the statement in Dr. Harris’s

2014 report quoted above. Another source was the treatment notes from Dr. Geiger and therapist

Benedict. In the ALJ’s view, plaintiff’s divorce was the main topic discussed in her visits with

these treatment providers. The ALJ also seemed to believe that plaintiff had suspiciously denied

that her divorce was a cause of her problems. Specifically, the ALJ made the following claim:

         Although during her consultative psychological evaluation and at the hearing, the
         claimant stated that her divorce has not had a significant effect on her mental
         health and ability to function, the progress notes from her psychiatrist, Marianne
         Geiger, M.D., and Jan Benedict, LSW, reveal otherwise.

R. 893 (emphasis added). 3

         It would not be proper for this Court to declare this theory to be either right or wrong. It

is possible that it will eventually be substantiated, but as now articulated, it raises several

concerns. The first is that it is a layperson analysis. See Moon v. Colvin, 763 F.3d 718, 722 (7th

Cir. 2014) (ALJs should “rely on expert opinions instead of determining the significance of

particular medical findings themselves”). It is true that Dr. Harris’s report arguably alludes to

this rationale, but Dr. Harris never explicitly or fully endorsed it. Nor did any other doctor

insofar as this Court can tell. Moreover, but Dr. Geiger specifically rejected this theory in her

August 2016 post-hearing letter, which stated among other points the following:

         The [ALJ’s decision] also appears to focus on the impact of Krista’s impending
         divorce on her emotional health. Of course, the end of a marriage is a stressful
         circumstance. However, Krista has presented with similar symptomology
         throughout her history treatment.

R. 843. This letter is unusual in that Dr. Geiger was responding directly back to the ALJ. The

communication pathway between treating physicians and the ALJ is typically a one-way,



significant social stressors related to divorce and money”); see also R. 22 (finding that plaintiff’s “treatment for
depression over the past few years since the amended onset date was related more to her situation in separating and
divorcing her husband and all of the disruption that this brought to her life, as well as her son’s life”).
3
  This sentence is a verbatim copy of a sentence from the first decision. See R. 20-21.

                                                          8
    Case: 3:19-cv-50027 Document #: 35 Filed: 06/10/20 Page 9 of 20 PageID #:1509




downhill street without this kind of rebuttal. Dr. Geiger offered a straightforward argument. She

had been treating plaintiff before the divorce and therefore believed she could separate out its

effects from the underlying illness. To state the obvious, Dr. Geiger is a medical expert trained to

assess this type of question, and the ALJ is not. The task of disentangling two similar causal

explanations is a difficult one, as the ALJ himself recognized at the first hearing. See R. 41

(observing that is “sometimes very difficult to separate” out these two theories). The Seventh

Circuit has also cautioned ALJs in considering similar causal questions especially when a

claimant has a mental illness. See, e.g., Kangail v. Barnhart, 454 F.3d 627, 628 (7th Cir. 2006).

         But in addition to the doctor playing, the ALJ’s reliance on the divorce theory suffers

from the fact that the ALJ never confronted the counterargument set forth in Dr. Geiger’s letter. 4

The Government also failed to address this argument. Under the basic principle that the ALJ

must address contrary lines of evidence, this failure supports a remand.

         The second concern with the ALJ’s reliance on the divorce theory is that the ALJ, in the

portion of quoted above, suggested plaintiff was being evasive in denying this theory. But this

accusation falls apart if Dr. Geiger’s letter is credited. Dr. Geiger explained that, even though her

notes did indicate that the divorce had been a subject of discussion, she still believed in her

professional judgment that it was not the deeper cause of the problems. If true, then plaintiff’s

testimony is not at odds with Dr. Geiger’s notes. The ALJ portrayed plaintiff’s testimony in

black-and-white terms, stating that she had testified that her divorce did not have a “significant

effect” on her mental health. But plaintiff’s testimony was more nuanced. Here is what she

stated: “I don’t think that the divorce itself has the impact on my mental condition [] as many


4
  Later in the decision, the ALJ briefly summarized the contents of the letter, but offered no explanation for why it
was wrong. R. 904-05. It may be possible that an expert could find flaws with Dr. Geiger’s reasoning. For example,
plaintiff was able to work up until 2006 despite having been treated by Dr. Geiger since 2001. But this all another
reason why an expert should be called on remand.

                                                          9
    Case: 3:19-cv-50027 Document #: 35 Filed: 06/10/20 Page 10 of 20 PageID #:1510




would think. I think getting out of the situation that I was in, has helped.” R. 41 (emphasis

added). She did not deny that the divorce had an effect on her; rather, she was denying the ALJ’s

stronger claim that it was the primary explanation for her problems. In sum, the Court finds that

a remand is required so that more analysis and expertise can be provided to either bolster or

refute the ALJ’s divorce theory.

II.      Dr. Geiger’s Opinions.

         A separate basis for remand is plaintiff’s argument that the ALJ did not fully consider the

relevant issues in rejecting Dr. Geiger’s opinions. 5 Dr. Geiger completed several similar RFC

questionnaires for both the first and second rounds of administrative proceedings. See Exs. 9F

(May 12, 2015); 14F (March 24, 2016); 15F (August 31, 2016); 25F (January 9, 2018). These

questionnaires asked her opinion on a number of topics. The ALJ summarized these findings

accurately. They include, to note few, that plaintiff could not sustain concentration for more than

two hours at a time and that she would miss four or more days a month.

         Plaintiff complains that the ALJ failed to explicitly follow the checklist under the treating

physician rule. This is true, and it adds to the list of reasons why a remand is warranted. See

Duran v. Colvin, 2015 U.S. Dist. LEXIS 101352, *8-9 (N.D. Ill. Aug. 4, 2015). For example, if

the checklist had been applied, then ALJ would have had to give some acknowledgment and

weight to the length and nature of plaintiff’s treatment relationship with Dr. Geiger. As plaintiff

emphasizes, the relationship spanned over 17 years, albeit with some gaps. To put that in

perspective, the relationship covered most of the two terms of President Bush, both terms of

President Obama, and at least one year into the term of President Trump. Although the ALJ




5
 The ALJ did not discuss the divorce theory in this portion of the decision, but an argument could be made that it
played a role here too.

                                                         10
  Case: 3:19-cv-50027 Document #: 35 Filed: 06/10/20 Page 11 of 20 PageID #:1511




referred briefly to the length of this relationship, it is not clear whether the ALJ gave it any real

weight to it in the analysis.

        Even if we looked past the checklist argument and considered the ALJ’s rationales on

their own, we would still remand. The ALJ relied on the following rationales: (1) Dr. Geiger

wrongly found there were four episodes of decompensation; (2) Dr. Geiger’s opinions were

inconsistent with certain daily activities; (3) Dr. Geiger’s opinions were inconsistent with

treatment notes; and (4) Dr. Geiger’s opinions were inconsistent with the two consultative

examiners and the state agency physicians.

        One general point, applicable to several rationales, should be mentioned at the outset. At

its core, the ALJ’s analysis rested on the broader claim that Dr. Geiger portrayed plaintiff as

being incapable of almost any activity, an arguably extreme portrayal at odds with facts showing

she could do at least a limited range of activities. However, a question exists as to whether the

ALJ created a strawman. Relevant to this question, the Court notes that both the ALJ and the

Government have used the phrase “no useful ability to function” when describing Dr. Geiger’s

findings. See, e.g., R. 896; Dkt. #26 at 8, 10, 11. This phrase comes from the RFC questionnaire.

It was the most limiting rating category that the person completing the form could choose. Dr.

Geiger did rate some of plaintiff’s abilities in certain areas as falling in this category, but in many

other areas, she rated plaintiff’s abilities as being less limited. This point aside, the Court notes

that the questionnaire indicated in the instructions that the person completing the form was being

asked to assess the claimant’s ability to do “work-related activities on a day-to-day basis in a

regular work setting” and further defined the specific phrase “no useful ability to function” to

mean that the claimant “cannot perform this activity in a regular work setting.” R. 632 (emphasis

added). Thus, this phrase was not referring to a general ability to function in the home, according



                                                  11
    Case: 3:19-cv-50027 Document #: 35 Filed: 06/10/20 Page 12 of 20 PageID #:1512




to a more leisurely schedule. Under the more demanding definition used on the questionnaire, a

person might be found to have no useful ability to do work tasks continuously in a full-time job,

even though that person could still do some household tasks. 6

         As for the specific rationales, the first one was about possible episodes of

decompensation. The ALJ concluded that Dr. Geiger was wrong in believing there were four

because plaintiff “has not had any hospitalizations.” R. 896. The ALJ seemed to believe this was

an open and shut point as there is little discussion about it. But even though the particular fact

underlying this argument (no hospitalizations) is accurate, the legal premise is wrong. As

plaintiff explained in her opening brief, being hospitalized is not the only way to establish an

episode of decompensation. A claimant may also meet this definition by showing that there was

a “significant alteration in medication.” Dkt. #21 at 10. To prove this point, plaintiff in her

opening brief cited to and quoted liberally from Larson v. Astrue, 615 F.3d 744, 750 (7th Cir.

2010) (“An incident—such as hospitalization or placement in a halfway house—that signals the

need for a more structured psychological support system would qualify as an episode of

decompensation, 20 C.F.R. Pt. 404, Subpart P., App. 1, § 12.00, but so would many other

scenarios.”). In addition, the RFC questionnaires themselves included two asterisk explanations

of what can qualify as an episode of decompensation, and neither refers to hospitalizations, much

less imposes a rigid requirement. See, e.g., R. 634. 7

         After establishing this legal proposition, plaintiff then argued that she had several

significant alterations in medication between 2015 and 2016. See Dkt. #21 at 10 (“first

Wellbutrin was restarted (R. 818) then Lorazepam increased (R. 809) then Abilify started (R.



6
  This is another example of the Administration failing to follow its own forms, rules, regulations, and rulings. This
occurs all too often.
7
  See footnote 6 supra.

                                                          12
    Case: 3:19-cv-50027 Document #: 35 Filed: 06/10/20 Page 13 of 20 PageID #:1513




803) then Saphris started”). The ALJ never addressed these arguments and stuck to the no-

hospitalization rationale. 8 At this point, we are not assessing directly whether plaintiff ultimately

did or did not have four episodes of decompensation, as Dr. Geiger contended, but are looking

instead at whether the ALJ was justified in downgrading Dr. Geiger’s credibility based on this

point. Although the decompensation issue is arguably not as important as some other issues, the

ALJ’s attempt to use this supposed error to discredit Dr. Geiger is based on legal error.

        The ALJ’s second rationale is that Dr. Geiger’s opinions were contradicted by plaintiff’s

(i) “ability to maintain her home with her son” and (ii) her ability to “attend college classes

where she earned As and Bs.” R. 896. We have already discussed the general issue of household

activities somewhat in the discussion of “no useful ability to function.”

        As for maintaining a home and taking care of her son, plaintiff emphasizes that her

parents helped her with these tasks, coming over several times a week, and she also points out

that she had the freedom at home to do activities on her own schedule, in accordance with her

fluctuating symptoms. It is not clear that the ALJ gave consideration to these facts and to the

well-recognized difference between home chores and work tasks. See Ghiselli v. Colvin, 837

F.3d 771, 778 (7th Cir. 2016) (remanding because the ALJ’s credibility determination “failed to

acknowledge and account for those crucial differences” between home and work tasks).

        One of plaintiff’s main contentions is that her mental problems prevented her from

sustained focus and concentration. Even if she could do some short-term tasks, she claims that

she lacked consistent follow through. The ALJ’s analysis failed to distinguish between these two




8
 After plaintiff raised this argument and cited to Larson, the Government in its brief ignored the topic, making no
attempt to distinguish Larson and not even mentioning it. Instead, the Government just reasserted the same point the
ALJ originally made. See Dkt. #26 at 9 (“Despite Dr. Geiger’s opinion that plaintiff experienced four or more
episodes of decompensation, the record does not show that plaintiff had any hospitalizations resulting from her
mental impairments.”). This double-down approach is not a winning strategy.

                                                        13
  Case: 3:19-cv-50027 Document #: 35 Filed: 06/10/20 Page 14 of 20 PageID #:1514




aspects of concentration. An example is the following statement: “[S]he indicated a short ability

to pay attention, but was again reportedly able to do laundry[.]” R. 892 (citations omitted). But

this argument fails to confront the sustained concentration allegation. It is not obvious that doing

laundry, under a flexible schedule, requires the kind of sustained concentration needed to process

widgets eight hours a day. If a person forgets to promptly move the clothes from the washer to

the dryer, there is no great harm all things considered. Plaintiff testified that she had “double-

check” things often when doing these types of tasks.

        As for the ALJ’s plaintiff’s ability to complete some but not all of her online courses, this

rationale is the stronger of the two and is one the ALJ was entitled to rely on as part of a broader

analysis. However, there is again a concern about flexible scheduling and sustained

concentration. The facts need to be clarified more about the frequency of plaintiff’s reading and

study time. Finally, there is also an issue about whether doing this type of work should be

equated with doing only simple tasks, as the ALJ’s RFC contemplates. Plaintiff testified that she

would find it difficult doing a job where the simple tasks would be “monotonous” and “boring.”

R. 859. Plaintiff’s mere say-so on this point is not necessarily definitive, and it is likely that

many employees could make a similar statement about boring tasks, but the ALJ still should

address this general issue of sustained concentration with more care and in consultation with an

expert. This analysis will also be applicable to plaintiff’s argument that the ALJ erred in

evaluating the requirements of Listing 12.04.

        The ALJ’s third rationale—that Dr. Geiger’s conclusions were inconsistent with the

treatment notes—is potentially a much stronger rationale than the first two because it goes to the

heart of the treating physician rule (supportability and consistency). The issue here is

cherrypicking. The ALJ cited to two examples (and perhaps a third one later on) to support this



                                                  14
  Case: 3:19-cv-50027 Document #: 35 Filed: 06/10/20 Page 15 of 20 PageID #:1515




claim. See R. 897. The concern about cherrypicking is not directly in the first instance about

whether two (or three) examples represent a fair sample size. Rather it is that the cherrypicking

occurred within the confines of a single document.

       Because all three examples suffer from this same problem, only one of them will be

discussed. Here is the first alleged inconsistency cited by the ALJ:

       [O]n February 2016, between [Dr. Geiger’s] two opinions, the claimant was neat
       and clean, and was attentive and cooperative (13F/2). The claimant’s speech and
       behavior were normal, although her mood was depressed and frustrated, and her
       affect was tearful. Nevertheless, the claimant’s perception was normal, her
       thought process logical and goal-oriented, and her thought content was rationale.
       Moreover, the claimant’s impulse control was normal, and her judgment, insight,
       and reliability were good (13F/2-3).

R. 897. This paragraph relies on the mental status exam portion of this treatment note. Set forth

below is a screenshot of it:




R. 787. Preliminarily, one could question whether this mixed bag of findings is even inconsistent

with Dr. Geiger’s overall findings or with plaintiff’s testimony. Although there are some normal

findings (e.g. “neat and clean”), there is also a finding that plaintiff was “depressed” and

“frustrated” and “tearful.” Perhaps these findings might be used to show that plaintiff was not
                                                 15
  Case: 3:19-cv-50027 Document #: 35 Filed: 06/10/20 Page 16 of 20 PageID #:1516




experiencing an extreme episode of decompensation on this particular day, but they do not

clearly rebut many of plaintiff’s claims including the key assertion that she could not engage in

sustained concentration and that her symptoms fluctuated. But this is not the part most

vulnerable to the cherrypicking criticism in this Court’s view. It the fact that the ALJ never

acknowledged other portions of these same notes. For example, consider the following:




R. 786. This passage paints a much different picture than the rosier assessment given by the ALJ.

When this portion of the notes is considered alongside the mental status exam, it is much less

clear that these notes are inconsistent with Dr. Geiger’s opinions. The ALJ should have

acknowledged this evidence. The Seventh Circuit has criticized this very type of cherrypicking.

See Gerstner v. Berryhill, 879 F.3d 257, 262 (7th Cir. 2018) (“The ALJ considered only the signs

of possible improvements in these notes and ignored the negative findings. But all findings in

psychiatric notes must be considered, even if they were based on the patient’s own account of

her mental symptoms.”) (internal citations omitted).

       The Court notes one additional concern, perhaps it is more of a question, about the ALJ’s

reliance on these mental status exams. In the example quoted in the above paragraph, and also in

a number of other places, the ALJ suggested that a finding of, for example, “logical thought” was

inconsistent with a finding of, for example, a “depressed mood.” But it is not clear whether it is

appropriate to compare cognitive and affective functions in this either-or manner. Are these two


                                                 16
  Case: 3:19-cv-50027 Document #: 35 Filed: 06/10/20 Page 17 of 20 PageID #:1517




states (logical thought and depressed mood) preclusive of each other? The ALJ’s decision rests

on the premise that they are. The ALJ should address this question on remand because it might

affect the type of medical findings deemed as appropriate evidence for various impairments and

limitations. A medical expert could speak to this issue with more authority.

        As for the ALJ’s fourth rationale, which was that Dr. Geiger’s opinions were at odds with

the two State agency physicians and with the two consultative examinations, the Court finds that

it is hard to understand clearly. This fact may be due, in part, to the wide variance in these

opinions and the ALJ’s decision not to credit any of them fully. As the ALJ noted, there was an

“immense discrepancy” between the many medical opinions on record. R. 897. But rather than

using this discrepancy as a justification for engaging in a layperson analysis, the better approach

would have been to call a medical expert at the hearing to help resolve these divergent opinions,

just as the Appeals Council’s remand order suggested.

III.    Remaining Arguments.

        The Court finds that the above arguments are sufficient to justify a remand. Plaintiff

raises a few more arguments, but given that we have already concluded a remand is justified,

there is less benefit in discussing these at length or at all.

        In a one-paragraph argument, plaintiff argues that the ALJ erred in rejecting evidence of

crying episodes. Plaintiff cites to numerous places in the record where she reported these

episodes. The Government responds with its own short rebuttal. It notes that plaintiff’s “affect

varied,” meaning she wasn’t crying all the time, and argues that “despite being tearful—

[plaintiff] consistently had a logical and goal-directed thought process, rational thought content,

normal impulse control, and intact sensorium and cognition.” Dkt. #26 at 12. This argument

again raises the issue about whether these two components—logical thought and crying—are



                                                   17
  Case: 3:19-cv-50027 Document #: 35 Filed: 06/10/20 Page 18 of 20 PageID #:1518




necessarily inconsistent. Moreover, this argument turns on the separate credibility assessment. In

any event, the ALJ should specifically address these arguments on remand.

       Plaintiff also raised various criticisms about the credibility analysis. Some of them—such

as the overweighting of daily activities, the divorce, and the problem with sustained

concentration—have been discussed already. But one credibility rationale not previously

mentioned is a statement plaintiff made to her therapist that she was going to interview for a

position at her son’s school. The ALJ mentioned this fact several times, and seemed to place

weight on it, although it is not clear how much. See R. 894 (“claimant showed some enthusiasm

for the prospect”); id. (“started looking for job opportunities”); id. (“the claimant began to focus

on her future, as she has interviewed for a position at her son’s school”). The Government takes

the position that this fact was significant. See Dkt. #26 at 13 (“Plaintiff’s credibility deteriorated

further due to her inconsistent statements. Significantly, in May 2014, plaintiff interviewed for a

position at her son’s school.”) (emphasis added).

       But this rationale rests on a vague foundation. As for the facts, the ALJ relied on the

following:




R. 447 (yellow highlighting added by the Court). There is not a lot of detail in this statement

about the nature of this job. It is not clear, for example, whether it might have been a part-time or

seasonal position. But plaintiff’s general desire to eventually work was a fact she did not try to

hide. See R. 63 (plaintiff: “I would like to think that one day I would be able to go back to work,


                                                  18
  Case: 3:19-cv-50027 Document #: 35 Filed: 06/10/20 Page 19 of 20 PageID #:1519




whether it’s only part-time or something.”); R. 843 (Dr. Geiger: “we remain hopeful that her

mood will stabilize so she can function more fully and consistently in the future”).

       Turning back to this particular school job, the ALJ also did not consider the possibility

that plaintiff was not being realistic in believing she could handle a full-time job, assuming it

was a full-time job. After the Government relied on this attempt to work in its brief, plaintiff in

her reply cited to Ghiselli, where the Seventh Circuit stated the following: “Persisting in looking

for employment even while claiming to suffer from a painful disability might simply indicate a

strong work ethic or overly-optimistic outlook rather than an exaggerated condition.” 837 F.3d at

778. On remand, this question should be analyzed in more depth, keeping this principle from

Ghiselli in mind.

       To the extent that there are other arguments this Court has not addressed, plaintiff’s

counsel should specifically raise them with the ALJ on remand, both in a pre-hearing letter brief

and at the hearing itself. To the extent that there is a third appeal, this Court will give more

weight to those arguments plaintiff has raised explicitly and forcefully to the ALJ. It is not clear

at this point whether plaintiff will ultimately prevail in her disability claim, but she has provided

sufficient arguments to warrant a remand. On remand, the ALJ must call a medical expert to

testify about the psychological issues mentioned in this opinion and any other issues that are

relevant. We have noted several issues, but to add one more, the record is mixed on whether

plaintiff suffered from bipolar disorder. Dr. Geiger believed that she did, but psychologists

Harris and Thomas did not. The ALJ also should consider whether to call a separate expert to

testify about plaintiff’s fibromyalgia. Plaintiff testified that this problem was less paramount than

her mental impairments, but she still referred to a vicious cycle in which the pain from the

fibromyalgia caused a lack of sleep which fed back into the mental problems. The ALJ should



                                                  19
  Case: 3:19-cv-50027 Document #: 35 Filed: 06/10/20 Page 20 of 20 PageID #:1520




address this argument and should consider the possible cumulative impact from all the

impairments. The Court recognizes that the issues presented in this case are not easy to resolve,

particularly given the nature of impairments like fibromyalgia.

                                        CONCLUSION

       For the foregoing reasons, plaintiff’s motion for summary judgment is granted, the

government’s motion is denied, and this case is remanded for further consideration.


Date: June 10, 2020                                  By:    ___________________________
                                                            Iain D. Johnston
                                                            United States Magistrate Judge




                                                20
